PER CURIAM.
This court is unable to say that the Supreme Court of Puerto Rico was clearly wrong in ruling and holding that the machine described in plaintiff’s complaint was a tractor and taxable as such under -the provisions of section 16, par. 8, of the Internal Revenue Law of Puerto Rico 1925, No. 85, as amended by Act No. 83, § 16, par. 8, of 1931.
In this situation the plaintiff cannot recover the additional tax which it paid under protest, and the judgment of the court below will be affirmed.
The judgment of the Supreme Court of Puerto Rico is affirmed, with costs to the appellee in this court.